Citation Nr: 9925541	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT), secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to November 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1994 from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied a claim of 
entitlement to service connection for PCT, secondary to Agent 
Orange exposure.  

Although the appellant requested a travel Board hearing in 
March 1995, he later withdrew that request and proceeded with 
a hearing before a hearing officer at the RO in June 1995.  

The Board issued a decision on January 31, 1997, which denied 
the claim on the basis that a well-grounded claim for 
entitlement to service connection for PCT, secondary to Agent 
Orange exposure, had not been submitted.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court").  
A joint motion to remand the appeal to the Board was granted 
by the Court in an Order dated October 23, 1998.  The January 
31, 1997 decision was vacated and the Board was to consider 
matters raised in the joint motion to remand.

In the joint motion to remand, the parties agreed that the 
appellant failed to present a well-grounded service 
connection claim.  The parties also agreed that the veteran's 
incomplete application referenced other known and existing 
evidence and the Secretary had a duty to notify the appellant 
of what was necessary to complete his application.  The 
parties agreed that the Secretary's obligation arising from 
38 U.S.C.A. § 5103(a) was not discharged by the Board's 
statement that its decision informed the appellant of the 
need to submit competent, medical evidence linking the 
claimed disorder to service or an in-service event to well 
ground the claim for service connection.  

It was specifically noted that the veteran had testified at 
his personal hearing in June 1995 that his physician, Vinod 
B. Patel, M.D., had opined that "the sores and scars which 
he observed were most likely from the liver disease which was 
caused by Agent Orange."  This testimony put VA on notice of 
evidence providing an etiological link between the veteran's 
PCT and exposure to Agent Orange that possibly would provide 
a causal nexus sufficient to well ground the claim.  The 
parties agreed that the veteran should have been informed of 
the need to submit this evidence.  Accordingly, the Board 
decision was vacated and the claim remanded for the veteran 
to be informed of the evidence necessary to complete his 
claim pursuant to 38 U.S.C.A. § 5103.

In addition, the veteran was notified by letter on February 
10, 1999, that his case had been transferred to the Board and 
that he had the opportunity to submit additional argument and 
evidence in support of his appeal.  He was advised that if he 
wished the Board to consider any additional argument and 
evidence without referring it to the RO for initial review 
and preparation of a Supplemental Statement of the Case, a 
waiver of the RO's consideration of such evidence pursuant to 
38 C.F.R. § 20.1304(c) must be included.  He was provided a 
copy of the rule.  Additional evidence was received from the 
veteran on March 10, 1999, without a waiver of the RO's 
consideration.  This evidence was referred to the RO for 
initial review and preparation of a Supplemental Statement of 
the Case.

For the reasons stated above, the Board remanded the claim in 
April 1999.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  The appellant had active service in Vietnam during the 
Vietnam era.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of PCT as a residual of exposure 
to Agent Orange.

3.  PCT that manifests to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service is recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

4.  PCT was diagnosed in November 1993, approximately 24 
years after the appellant's separation from service.

5.  No competent medical evidence has been submitted 
demonstrating that PCT was manifested to a compensable degree 
within one year after his last date of exposure to herbicide 
agents used in Vietnam, or that his PCT is proximately due to 
an in-service occurrence or event, including Agent Orange 
exposure.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for PCT, claimed as residual of exposure 
to herbicide agents used in Vietnam.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991); 38 U.S.C.A. §§ 1112, 1113, 1116 
(West 1991 & Supp. 1996); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1993, the appellant brought a claim for service 
connection for PCT.  In support of his claim, the appellant 
submitted evidence that PCT was diagnosed in November 1993.  
The appellant, through his representative maintains that he 
has suffered from PCT since 1968, when he first noticed small 
blisters on his hands and arms.  He states that he received 
treatment for that skin condition within one year of his 
separation from service but that his medical records for that 
period are not available since the doctor has since passed 
away, and his records were purged after seven years.  
Finally, he believes that the skin condition which manifested 
in 1968 heralded the onset of PCT, which was not formally 
diagnosed until November 1993.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (prior to March 1, 1999, the 
United States Court of Veterans Appeals) (herein "the 
Court") has said that the statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Morton v. West, No. 96-1517 (U.S. 
Vet. App. July 14, 1999); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The question of whether a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which-as well-grounded-require adjudication.  
Grivous v. Brown, 6 Vet. App. 136, 139 (1994).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where such evidence is not submitted, the 
claim is not well-grounded, and the initial burden placed on 
the veteran is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).

Generally, for a service-connection claim to be well grounded 
a claimant must submit evidence of each of the following:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  See 
Elkins v. West, 12 Vet. App. 209, 213 (1999) (en banc) 
(citing Caluza v. Brown, 7 Vet. App. 498, 506(1995), aff'' 
per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table), and Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997)(expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998)(mem.)).  See also 38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
However, the Court has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it is 
well-grounded.  See Elkins, 12 Vet. App. at 219 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct. 
38 C.F.R. §§ 3.301, 3.303 (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1997) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1998).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The beginning and ending dates of the Vietnam era are the 
period beginning on February 28, 1961, and ending on May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, in 
all other cases.  38 C.F.R. § 3.2 (1998).  38 C.F.R. 
§ 3.307(a)(6) provides that for the purposes of the section 
regarding diseases associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (1998) a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).

Further, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition 
other than those for which the Secretary has specifically 
determined that a presumption of service connection is 
warranted.

Background

The appellant's DD Form 214 indicates that he received the 
Vietnam Service Medal, which is awarded to servicemen who 
served in Vietnam or continuous waters or airspace from July 
3, 1965, through March 28, 1973.

Review of the veteran's service medical records reveals no 
complaint, symptomatology, or finding of PCT.  The only 
service medical records showing any treatment for skin 
conditions are dated in September 1967, when a small cyst on 
the right side of his nipple was noted, and August 1969, when 
a plantar wart was shown on his foot.  A November 1969 
service report of medical examination lists normal clinical 
evaluation with the exception of enucleated tonsils and 
asymptomatic left leg varicose veins.  It was reported that 
the appellant had a left plantar wart that had given him 
occasional trouble associated with long periods of standing.  
PCT was not listed as a diagnosis or defect.  

A July 1990 VA report of medical examination for disability 
evaluation lists numerous complaints, including rashes.  The 
appellant reported that he had been working as a painter or 
painting contractor since 1970.  A several year history of a 
skin rash primarily involving his left hand, left forearm, 
and right axilla was noted, which had been treated with no 
particular relief with mostly over-the-counter medications.  
Physical examination of the skin showed marked excoriation 
and lichenification of the skin over the dorsum of the left 
hand and forearm, with scratch marks; smaller lesions were 
also observed over the right forearm.  In the right axilla, 
there was a circinate, lichenized area that appeared to be 
quiescent; over the right temporal area, within the hairline, 
there was a 3/4 inch nodule that appeared to be a lipoma.  A 
final diagnosis of neurodermatitis involving the left upper 
extremity and right axilla and a lipoma over the right 
temporal area of the scalp was listed.

An August 1993 private report of history and physical 
examination, from V. B. Patel, M.D., notes an assessment of 
multiple cysts in the liver and a few cysts in the kidneys, 
lipoma in the right lower axillary area, and keratosis 
lesions on the scalp.  The appellant was referred to G. J. 
Stella, M.D. for further evaluation of hepatic cysts and 
elevated porphyrins.  A November 1993 private medical record, 
from Dr. Stella, indicates that the appellant most likely has 
PCT.  

A January 1994 private report of history and physical 
examination, from D. Roberts, M.D. shows a ten year 
intermittent history of skin eruptions involving the 
appellant's left hand, with complaints of right hand 
involvement in recent months; breaking out of the appellant's 
feet and discoloration of the thumb and great toe nails of a 
long duration was also reported.  Physical examination 
findings revealed PCT, dermatophytosis of the hands and feet, 
and onychomycosis.

VA medical records, variously dated from May 1990 to July 
1994, show treatment for PCT beginning in January 1994.  PCT 
was listed as a diagnosis at an April 1994 VA report of 
general medical examination for compensation and pension 
(C&P) purposes, and was confirmed in July 1994. 

A March 1995 private medical statement from Dr. Patel 
indicates that skin lesions associated with the porphyria's 
can occur gradually rather than acutely.  Dr. Patel wrote:

I have reviewed some literature about the 
porphyrias.  As you know, you have this 
condition.  You have indicated to me that you 
were in the army between 1965 to 1969.  In 
1968, you were in Viet Nam.

From the review of literature, the enzymatic 
and genetic defects of this condition can be 
present throughout life but clinical 
presentation often occurs later in life.  There 
could be long latent periods followed by acute 
attacks.  Signs and symptoms may be absent 
during periods of latency.  In this condition, 
you can see chronically with disease, hemolysis 
and neoplasms.  The skin lesions could occur 
gradually rather than acutely.  78% of the 
lesions occur between the ages of 30 to 69 with 
the peak incidence around age 40 to 59.  
Porphyria cutanea tarda could be progressive 
and at times one can have mutilating and 
disabling lesions.  The clinical expression of 
porphyria cutanea tarda could be dependent upon 
a number of factors, both genetic and 
environmental.  

I hope the above information will be useful to 
you.


In March 1995, the appellant submitted copies of excerpts 
from various medical publications and SCIENTIFIC AMERICAN with 
information concerning the diagnosis and treatment of PCT.

At a June 1995 personal hearing, evidenced by a copy of the 
record of transcript in the claims file, the appellant 
submitted lay statements from R. V. C. and F. M., dated in 
May and June 1995, respectively, showing that the appellant 
had sores or blisters on his hands in 1968 or early 1969.  
The appellant testified that he had received treatment for 
his skin condition presumably within one year after his 
separation from service but that his treating physician had 
passed away in 1982, and his records were no longer 
available.  He reported that he had been refused employment 
in the restaurant business in late 1969 due to sores on his 
hands.  He stated that he had not been aware of complications 
attributable to Agent Orange until the late 1980's.  Finally, 
he declared that Dr. Patel had opined that the appellant's 
sores and scars were most likely from liver disease which was 
caused by Agent Orange.  

As the appellant testified that Dr. Patel advised him of an 
etiological link between his current PCT and exposure to 
Agent Orange, the Court agreed with the Joint Remand that VA 
was obligated at that point to inform the appellant that a 
statement from Dr. Patel to the effect that the PCT was 
etiologically related to Agent Orange exposure, was needed to 
complete his application for VA benefits.  As noted above, 
the Board remanded the case in April 1999 for this 
notification to be accomplished.  

The appellant submitted in March 1999 a lay statement from 
M.D. dated in August 1995 who wrote that he recalled that the 
veteran had sores on his hands in 1968-1969 which had not 
previously been noticed.  It was noted that these sores 
prevented the veteran from helping with food catering 
preparations.  

Also submitted in March 1999 was a statement dated in March 
1999 from Thomas E. Bullock, D.O., indicating that the 
veteran was treated in his office from April 1986 to October 
1989 with Valium for rash and itching of the skin.

The veteran was notified by letter from the RO dated in May 
1999 of the remand of his appeal to provide him with the 
opportunity to submit additional evidence in the case.  
Although the RO only repeated part of the direction found in 
paragraph one of the remand instructions, it did specifically 
call the veteran's attention to paragraph one of the April 
1999 remand.  In addition, the RO offered to provide the 
veteran with a copy of the Board's remand if he had not 
received a copy.  

The veteran submitted a letter from Vinod B. Patel, M.D. FACP 
dated May 28, 1999.  Dr. Patel wrote the following:

To Whom It May Concern:

[The veteran] has porphyria cutanea tarda 
(PCT).  

I have been following him since 1993.

[The veteran] was in Viet Nam in 1968.  He came 
back to the United States in 1969.  In the 
Summer of 1969, he started having several 
blisters and sores over his hands, particularly 
the left hand.  His symptoms have persisted 
since that time.

He had liver abnormalities when I saw him in 
1993 and was found to have urine test positive 
for porphyria.

Regarding PCT, it is not uncommon to see this 
condition presenting in later life.  The 
[veteran] was exposed to Agent Orange in Viet 
Nam.  This skin condition can occur rather 
gradually and not necessarily acutely.  He also 
has severe lung condition and currently 
requires 4 Liters of oxygen on a continuous 
basis for survival.

A dermatologist had seen the patient and had 
performed phlebotomy therapy for his PCT.

Lately, he has been deteriorating with this 
pulmonary condition.  He also has hypertension.

I hope the above information will be useful in 
evaluating this veteran's problems.


The veteran was issued a supplemental statement of the case 
on June 25, 1999.  By letter signed on June 28, 1999, the 
veteran notified the RO that he had nothing else to add to 
his appeal and for the appeal to be prepared for the Board.  

Analysis    

Although the veteran has a diagnosis of a present disability, 
the evidentiary record does not contain medical evidence of a 
nexus between the veteran's exposure to Agent Orange and PCT.  
The appellant has failed to satisfy the second and third 
Caluza requirements and, therefore, his claim for service 
connection cannot be well grounded. 

As noted above, service connection for purposes of VA 
disability compensation will be awarded for any disease or 
injury that was incurred during or aggravated by the 
veteran's active service or, inter alia, for a chronic 
disease that was initially manifested to a degree of 10% or 
more within an applicable presumption period.  When a disease 
was not initially manifested during service or within any 
applicable presumption period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during or aggravated by 
the veteran's service.

The appellant has introduced evidence of a present diagnosis 
of PCT.  The appellant's claim for service connection for PCT 
was considered pursuant to 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e).  Section 3.309(e) lists PCT among the diseases 
associated with the exposure to herbicide agents.  Section 
3.307(a)(6) allows for presumptive service connection for PCT 
as secondary to herbicide exposure in Vietnam if manifested 
to a degree of 10 percent or more within a year after 
service, even though there is no record of such disease 
during service.  In the instant case, the diagnosis of PCT 
was first made in 1993, there are no medical records showing 
PCT was manifested to a compensable degree within the 
presumptive period and therefore, the appellant cannot 
receive the benefit of the rebuttable presumption that PCT 
was the result of exposure to Agent Orange during service in 
Vietnam. 

As previously stated, in order for a claim to be well-
grounded there must be competent medical evidence of a nexus 
between an in-service injury or disease and a current 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  The Board 
understands that the appellant believes that the skin 
condition he described as beginning in 1968 or 1969 heralded 
the onset of PCT; however, he lacks the medical expertise to 
enter an opinion regarding a causal relationship between that 
alleged skin condition and the subsequent diagnosis of PCT 24 
years following his separation from service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 3 (1993).  Where the determination 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

Dr. Patel's March 1995 medical statement, previously 
mentioned, does not show that the appellant's PCT is 
proximately due to or the result of Agent Orange exposure in 
service, nor did the doctor speculate as to the date of onset 
of this disease.  Rather, Dr. Patel wrote about the clinical 
presentation from his review and noted "[t]he clinical 
expression of [PCT] could be dependent upon a number of 
factors, both genetic and environmental."  Thus, Dr. Patel's 
equivocal March 1995 statement does not constitute competent 
medical evidence sufficient to render the appellant's claim 
well-grounded.

During a personal hearing, held in June 1995, the appellant 
attributed his PCT to Agent Orange exposure and declared that 
Dr. Patel had opined that the appellant's sores and scars 
were most likely from liver disease which was caused by Agent 
Orange.  The Board remanded the claim to afford the veteran 
the opportunity to secure a statement from Dr. Patel 
providing a nexus between his current disability of PCT and 
exposure to Agent Orange in service. 

The veteran obtained another statement from Dr. Patel and 
submitted it as medical evidence for his claim.  However, the 
Board finds that the second statement of Dr. Patel is too 
general for the purpose of providing nexus evidence necessary 
to meet the Caluza standard.  7 Vet. App. at 506.  The 
history of symptoms manifesting in 1969 and persisting since 
that time are based on the history as reported by the veteran 
as Dr. Patel noted that he first saw the veteran in 1993.  
While recording the veteran's history of manifestations 
shortly after service, Dr. Patel then wrote that "it is not 
uncommon to see this condition presenting in later life" and 
that the "skin condition can occur rather gradually".  Dr. 
Patel also wrote that the veteran was exposed to Agent Orange 
in Viet Nam.  However, specifically, the statement "failed to 
indicate a clear opinion that the veteran's PCT was related 
to his exposure to herbicides."  Although Dr. Patel mentions 
PCT and Agent Orange, in his statements, he does not say, in 
so many words, that Agent Orange was responsible for causing 
the appellant's PCT.  As both medical statements do not 
constitute competent medical evidence sufficient to well-
ground a claim, and as no other competent medical evidence 
providing a link exists in the record, the Board concludes 
that a well-grounded claim has not been submitted.

The excerpts from published medical authorities do not 
provide the requisite medical evidence to demonstrate a 
causal relationship between the veteran's PCT and service.  
The medical article as evidence must demonstrate a connection 
between the present conditions and the service- connected 
disorder.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  A medical article containing information concerning 
the diagnosis and treatment of PCT does not satisfy the nexus 
element of a well-grounded claim.  See Sacks v. West, 11 Vet. 
App. 314 (1998) (a medical article that contained a generic 
statement regarding a possible link between a service- 
incurred mouth blister and a present pemphigus vulgaris 
condition, did not satisfy the nexus element of a well- 
grounded claim).

The Board does not find that the medical treatise evidence, 
standing alone, discusses generic relationships with a degree 
of certainty such that, under the facts of this case, there 
is at least plausible causality based upon objective facts 
rather than on an unsubstantiated lay medical opinion.

To support the claim, we have only the veteran's opinion of a 
causal connection between the claimed disability of PCT and 
exposure to Agent Orange in service.  The record does not 
contain any medical evidence corroborating the appellant's 
claim.  Personal statements made by the appellant are of 
little probative value without corroborating medical 
evidence.  While we do not doubt that he is sincere in his 
belief, he is not qualified to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A lay person 
is not qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).

In sum, although the veteran's condition is a disease that VA 
has determined that a presumption of service connection based 
on exposure to herbicides is warranted if manifested to a 
compensable degree within an applicable period, the claim 
fails to meet this requirement.  Further, there is no 
evidence of incurrence in service, and the claim fails to 
meet the requirement of competent medical evidence showing a 
nexus between a present disability and an inservice disease 
or injury.  Accordingly, the claim for service connection for 
PCT as a residual due to Agent Orange exposure is not well 
grounded.


ORDER

A well-grounded claim for service connection for PCT not 
having been submitted, the claim is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

